



STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of May 17, 2019, is
entered into by and between StarTek Inc., a Delaware corporation (the
“Corporation”), and each of the Purchasers set forth on the signature pages
affixed hereto (each a “Purchaser” and collectively the “Purchasers”).


WHEREAS, upon the terms and conditions contained in this Agreement, the
Purchasers desire to purchase, severally and not jointly, from the Corporation,
and the Corporation desires to issue and sell to the Purchasers, 692,520 shares
(the “Purchased Shares”) of Common Stock, par value $0.01 per share, of the
Corporation; and


WHEREAS, contemporaneous with the sale of the Purchased Shares, the Corporation
and each of the Purchasers will execute and deliver a Registration Rights
Agreement, in the form attached hereto as Exhibit A (the “Registration Rights
Agreement”), pursuant to which the Corporation will agree to provide certain
registration rights under the Securities Act of 1933, as amended (the
“Securities Act”).


NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements of the parties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.Purchase and Sale. Subject to the terms and conditions of this Agreement, each
of the Purchasers shall severally, and not jointly, purchase, and the
Corporation agrees to issue and sell to the Purchasers, the Purchased Shares in
the respective amounts set forth opposite the Purchasers’ names on the signature
pages attached hereto, at a price per Purchased Share of $7.48 (the “Purchase
Price”). As soon as practicable following the execution and delivery of this
Agreement, (i) each Purchaser shall deliver to the Corporation by wire transfer
of immediately available funds an amount in cash equal to the Purchase Price
multiplied by the number of Purchased Shares to be purchased by such Purchaser,
(ii) the Corporation shall deliver to the Purchaser certificates representing
the Purchased Shares to be purchased by such Purchaser and (iii) the Corporation
and each Purchaser shall have executed and delivered the Registration Rights
Agreement.


2.Representations, Warranties and Covenants of the Purchasers. Each Purchaser
hereby severally, and not jointly, acknowledges, represents, warrants and agrees
as follows, as of the date hereof:
(a)If the Purchaser is an entity, such Purchaser (i) is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation and (ii) has all requisite power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it.
(b)Such Purchaser has all necessary power and authority to execute, deliver and
perform its obligations under this Agreement. If the Purchaser is an entity, the
execution, delivery and performance of this Agreement have been duly and validly
authorized by all necessary corporate, limited liability company, partnership
and other entity action on the part of such Purchaser. This Agreement has been
duly and validly executed and delivered by such Purchaser and, assuming the due
authorization, execution and delivery by the Corporation, constitutes the valid
and binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as the enforceability hereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally or applicable
equitable principles (whether considered in a proceeding at law or in equity).
(c)Such Purchaser acknowledges and agrees that the Purchased Shares will be
acquired for investment for such Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof in
violation of any applicable securities laws, and that such Purchaser has





--------------------------------------------------------------------------------





no present intention of selling, granting any participation in, or otherwise
distributing the same. Such Purchaser represents and warrants that such
Purchaser has such knowledge and experience in financial and business matters
that such Purchaser is capable of evaluating the merits and risks of owning the
Purchased Shares that such Purchaser is acquiring.
(d)Such Purchaser understands that the Purchased Shares to be received by such
Purchaser have not been, and upon issuance will not be, registered under the
Securities Act, by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of such Purchaser’s
representations and warranties as expressed herein. Such Purchaser understands
that the Purchased Shares to be received by such Purchaser will be “restricted
securities” under applicable securities laws and that, pursuant to these laws,
such Purchaser must hold such shares indefinitely unless they are registered
with the Securities and Exchange Commission (“SEC”) and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available.
(e)Such Purchaser understands that the Purchased Shares to be received by such
Purchaser may be notated with the following legend:
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
(f)Such Purchaser is an “accredited investor” (as defined in Regulation D
promulgated under the Securities Act).
(g)Such Purchaser acknowledges that it has conducted to its satisfaction its own
independent investigation and analysis of the business, operations, assets,
liabilities, results of operations, condition (financial or otherwise) and
prospects of the Corporation and that such Purchaser has received access to such
books and records, facilities, equipment, contracts and other assets of the
Corporation that it has desired or requested to review for such purpose, and
that it has had a full opportunity to meet with the management of the
Corporation and to discuss the business, operations, assets, liabilities,
results of operations, condition (financial or otherwise) and prospects of the
Corporation.
(h)Such Purchaser acknowledges that the Corporation has made available to the
Purchasers through the SEC’s EDGAR system, true and complete copies of the
Corporation’s most recent Annual Report on Form 10-KT for the fiscal year ended
December 31, 2018, the Corporation’s Proxy Statement on Schedule 14A for its
Annual Meeting of Shareholders for 2019, the Corporation’s most recent Quarterly
Report on Form 10-Q for the quarter ended March 31, 2019 and all other reports
filed by the Corporation pursuant to the Securities Exchange Act of 1934 and
prior to the date hereof. Such Investor acknowledges receipt of copies of all of
such SEC filings.
(i)Such Purchaser acknowledges that, except for the representations and
warranties contained in this Agreement, none of the Corporation or any of its
affiliates or representatives or any other person makes (and such Purchaser is
not relying on) any representation or warranty, express or implied, to such
Purchaser in connection with the transactions contemplated by this Agreement.
(j)No person or entity will have, as a result of the transactions contemplated
by this Agreement, any valid right, interest or claim against or upon the
Corporation or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.







--------------------------------------------------------------------------------





3.Representations and Warranties of the Corporation. The Corporation hereby
acknowledges, represents and warrants, and agrees, as of the date hereof, as
follows:
(a)The Corporation is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, has all requisite corporate
power and authority to own, lease and operate its properties and assets (either
owned or leased) and to carry on its business as now being conducted, and is
duly qualified to do business and, where applicable as a legal concept, is in
good standing as a foreign corporation in each jurisdiction in which the
character of the properties it owns, operates or leases or the nature of its
activities makes such qualification legally required, except for such failures
to be so organized, qualified or in good standing that, individually or in the
aggregate, would not reasonably be expected to have a material adverse effect.
(b)The Purchased Shares, upon issuance on the terms and conditions specified in
this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable.
(c)The Corporation has all necessary power and authority to execute, deliver and
perform its obligations under this Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized by all
necessary corporate and other action on the part of the Corporation. This
Agreement has been duly and validly executed and delivered by the Corporation
and, assuming the due authorization, execution and delivery by such Purchaser,
constitutes the valid and binding obligation of the Corporation, enforceable
against the Corporation in accordance with its terms, except as the
enforceability hereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally or applicable equitable principles (whether
considered in a proceeding at law or in equity).
4.Amendments. No amendment, supplement or modification of this Agreement shall
be effective unless in writing signed by all of the parties hereto.
5.Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by either the Corporation or the
Purchasers without the prior written consent of the other party.
6.Applicable Law. This Agreement and all disputes arising out of or relating
hereto shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to any principles of conflicts of laws
thereof or of any other jurisdiction.
7.Entire Agreement. This Agreement and the Registration Rights Agreement
constitutes the entire agreement of the Corporation and the Purchasers with
respect to the subject matter hereof.
8.Counterparts. This Agreement may be executed and delivered in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed and delivered shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement. Exchange and
delivery of this Agreement by exchange of facsimile copies, or electronic copies
via email, bearing the facsimile or electronic signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party. Such facsimile copies, or electronic email copies, shall constitute
legally enforceable original documents.


[Signature Pages Omitted]



